 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorney for Defendant
 6   SANDI MCCOY
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 1:18-po-00088-SAB
12                   Plaintiff,                    STIPULATION TO CONTINUE
                                                   TRIAL, MOTION SCHEDULE, AND
13           vs.                                   DISCOVERY DEADLINE; AND
                                                   ORDER
14   SANDI MCCOY,
15                   Defendant.                    DATE: April 16, 2020
                                                   TIME: 10:00 a.m.
16                                                 JUDGE: Hon. Stanley A. Boone
17
18          IT IS HEREBY STIPULATED, by and between the parties, through their respective

19   counsel, Assistant United States Attorney Jeffrey Spivak, counsel for plaintiff, and Assistant

20   Federal Defender Matthew Lemke, counsel for defendant Sandi McCoy, that the trial scheduled

21   for April 30, 2020, may be continued to July 24, 2020, at 10:00 a.m. The parties also request

22   that a discovery deadline and motion briefing schedule be set accordingly:

23
                          Event                    Proposed deadline/hearing date
24
                          Discovery deadline       June 5, 2020
25
                          Opening brief(s)         June 12, 2020
26                        Responsive brief(s)      June 26, 2020
27                        Optional reply brief(s) July 10, 2020
28                        Motion hearing           July 17, 2020
                          Bench trial              July 24, 2020
 1          The parties jointly move to continue Ms. McCoy’s trial, motion briefing schedule, and
 2   discovery deadline out of concern for the public health risks posed by the coronavirus pandemic.
 3
 4
 5                                               Respectfully submitted,
 6                                               HEATHER E. WILLIAMS
 7                                               Federal Defender
 8   Date: April 1, 2020                         /s/ Matthew Lemke
                                                 MATTHEW LEMKE
 9                                               Assistant Federal Defender
                                                 Attorney for Defendant
10                                               SANDI MCCOY
11
                                                 MCGREGOR W. SCOTT
12                                               United States Attorney
13   Date: April 1, 2020                         /s/ Jeffrey Spivak
                                                 JEFFREY SPIVAK
14                                               Assistant United States Attorney
                                                 Attorney for Plaintiff
15
16
17
18
19
20
21
22
23
24
25
26
27
28
 1                                                 ORDER
 2            Based on a showing of good cause, the Court hereby orders that the trial currently
 3   scheduled for April 30, 2020, may be continued to July 24, 2020, at 10:00 a.m. Further, the
 4   Court sets the following briefing schedule: discovery deadline set for June 5, 2020; opening brief
 5   due June 12, 2020; response brief due June 26, 2020; optional reply brief due July 10, 2020; and
 6   motion hearing be held on July 17, 2020 at 11:00 am before Magistrate Judge Stanley A. Boone.
 7
 8   IT IS SO ORDERED.
 9
     Dated:     April 1, 2020
10                                                      UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
